Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold, et al., US 2016/0019458 A1, in view of Shashua, et al., US 2017/0010616 A1.
As per Claim 1, Kaufhold teaches a system for facilitating autonomous operation of a vehicle (¶ 19), the system comprising: 
a set of multiple sensors arranged onboard the vehicle (¶¶ 18-19), wherein the set of multiple sensors comprises: a first sensor configured to output a first sensor stream (¶ 18; “SAR sensor”); and a second sensor configured to output a second sensor stream (¶ 18; “EO sensors”); 
a computing subsystem arranged at least partially onboard the vehicle, the computing subsystem comprising: a first processing subsystem configured to process at least one of the first and second sensor streams, wherein the first processing subsystem outputs a first localization dataset (¶ 69; GPU 410 of Figure 4); and 
a second processing subsystem configured to process at least one of the first and second sensor streams, wherein the second processing subsystem outputs a second localization dataset (¶ 69; GPU 440 of Figure 4). 
Kaufhold does not expressly teach a scoring module configured to determine a confidence metric associated with the usability of at least one of the first and second sensor streams based on the first and second localization datasets, wherein the onboard computing system performs a control action based on the confidence metric.  Shashua teaches a scoring module (¶¶ 563-565) configured to determine a confidence metric associated with the usability of at least one of the first and second sensor streams based on the first and second localization datasets (¶¶ 570, 618), wherein the onboard computing system performs a control action based on the confidence metric (¶¶ 619-620).  At the time of the invention, a person of skill in the art would have thought it obvious to evaluate the data collected with the sensor system of Kaufhold with a scoring system according to Shashua, in order to improve the capacity of the system to handle larger quantities of data.
As per Claim 2, Kaufhold teaches that the second processing subsystem is configured to process the first and second sensor streams (¶¶ 69-70).
As per Claim 3, Kaufhold teaches that the first processing subsystem is configured to process the first sensor stream (¶¶ 69-70).
As per Claim 4, Kaufhold teaches that the first processing subsystem is configured to process the at least one of the first and second sensor streams based on a set of programmed rules (¶¶ 66-67; according to deep learning and object recognition).
As per Claim 5, Kaufhold teaches that the second processing subsystem is configured to process the at least one of the first and second sensor streams based on a trained model (¶ 13).
As per Claim 6, Kaufhold the first sensor comprises a first camera and wherein the second sensor comprises a second camera (¶ 84).
As per Claim 7, Kaufhold teaches that the first and second cameras are associated with at least one of: different focal lengths and different angular fields of view (¶ 12; based on a need to operate at closer range in some situations).
As per Claim 8, Kaufhold teaches that at least one of the first and second processing subsystems is a central processing unit (CPU) (¶¶ 40-41) and wherein at least one of the first and second processing subsystems is a graphical processing unit (GPU) (¶¶ 68-69).
As per Claim 9, Kaufhold teaches that the first and second processing subsystems are processed in parallel (¶¶ 58, 87).
As per Claim 10, Kaufhold does not expressly teach that the confidence metric is further determined based on an output of a third sensor onboard the vehicle.  Shashua teaches that the confidence metric is further determined based on an output of a third sensor onboard the vehicle (¶¶ 511, 576).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 11, Kaufhold does not expressly teach that the third sensor is a radar module.  Shashua teaches that the third sensor is a radar module (¶¶ 511, 576).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 12, Kaufhold does not expressly teach that the control action is configured to control at least one of the first and second sensors based on the confidence metric.  Shashua teaches that the control action is configured to control at least one of the first and second sensors based on the confidence metric (¶¶ 992-993).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Kaufhold teaches a method for facilitating autonomous operation of a vehicle (¶¶ 18-19), the method comprising: 
collecting a first sensor stream at a first sensor of the vehicle (¶¶ 18-19; “SAR sensor”); collecting a second sensor stream at a second sensor of the vehicle (¶¶ 18-19; “EO sensors”); 
processing at least one of the first and second sensor streams with a first processing subsystem to produce a first localization dataset (¶ 69; through GPU 410 of Figure 4); and
processing at least one of the first and second sensor streams with a second processing subsystem to produce a second localization dataset (¶ 69; with GPU 440 of Figure 4). 
Kaufhold does not expressly teach: determining a confidence metric associated with a usability of at least one of the first and second sensor streams based on the first and second localization datasets; performing a control action based on the confidence metric.  Shashua teaches: 
determining a confidence metric associated with a usability of at least one of the first and second sensor streams based on the first and second localization datasets (¶¶ 570, 618); and 
performing a control action based on the confidence metric (¶¶ 619-620).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 14, Kaufhold teaches that the first processing subsystem is configured to process the first sensor stream and wherein the second processing subsystem is configured to process the first and second sensor streams (¶¶ 69-70).
As per Claim 15, Kaufhold teaches that the first processing subsystem is configured to process the at least one of the first and second sensor streams based on a set of programmed rules (¶¶ 66-67; according to deep learning and object recognition 13).
As per Claim 16, Kaufhold teaches that the second processing subsystem is configured to process the at least one of the first and second sensor streams based on a trained model (¶ 13).
As per Claim 17, Kaufhold teaches that the first processing subsystems is a central processing unit (CPU) (¶¶ 40-41) and that the second processing subsystem is a graphical processing unit (GPU) (¶¶ 68-69).
As per Claim 18, Kaufhold teaches that the first and second processing subsystems are processed in parallel (¶¶ 58, 87).
As per Claim 19, Kaufhold does not expressly teach that the confidence metric is determined based on a comparison between the first and second localization datasets. Shashua teaches that the confidence metric is determined based on a comparison between the first and second localization datasets (¶ 966).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Kaufhold does not expressly teach that the usability indicates a usability of the at least one of the first and second sensor streams for at least one of localization, mapping, and control of the vehicle.  Shashua teaches that the usability indicates a usability of the at least one of the first and second sensor streams for at least one of localization, mapping, and control of the vehicle (¶¶ 966-967).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,209,718 ("the '718 patent".) Although the claims at issue are not identical, they are not patentably distinct from each other because the '718 patent teaches a system and method for facilitating autonomous operation of a vehicle that uses multiple processing units to process multiple data streams that feed to a scoring module in order to produce a confidence metric for the operation of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661